Per Curiam:
We think the facts shown by plaintiff on defendant’s motion to vacate the attachment, including the new proof made pursuant to the provisions of sections 949 and 950 of the Civil Practice Act, are sufficient to entitle plaintiff to a warrant of attachment under subdivisions 2 and 3 of section 903, particularly in view of the fraudulent acts and conduct charged against defendant and not denied by him. The order should, therefore, be reversed and the motion denied. All concur. Present — Hubbs, P. J., Davis, Sears, Crouch and Taylor, JJ. *866Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.